Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Allison Tulino (Reg. No. 48,294) on 3/16/21.  The application has been amended as follows:

1.	(currently amended 
 	a tank that is gas-conductively connected to the internal combustion engine via an exhaust gas line and a first shutoff valve; 
 	a hydrocarbon storage unit that is gas-conductively disposed between the tank  and the internal combustion engine via the exhaust gas line, for temporarily storing gaseous hydrocarbon contained in an exhaust gas escaping from the tank; 
 	a hydrocarbon sensor that is gas-conductively disposed between the tank and the internal combustion engine via the exhaust gas line, for measuring a hydrocarbon content in a purging air supplied to the internal combustion engine, the hydrocarbon and]] 
 	exactly one pump being in operative connection with the first and second shutoff valves for generating an overpressure or an underpressure in the exhaust gas line or the exhaust gas line and the tank and being in operation to transport the purging air from the hydrocarbon storage unit to the internal combustion engine, wherein the purging air is formed from ambient air sucked in from the free surroundings via the connecting line and the hydrocarbon temporarily stored in the hydrocarbon storage unit, and
a pressure sensor, a temperature sensor and a mass flow sensor, the pressure sensor, the temperature sensor and the mass flow sensor being disposed in the exhaust gas line between the internal combustion engine and the hydrocarbon storage unit to ascertain the absolute hydrocarbon content of the purging air.  

Claim 6 is canceled.

7. (currently amended ) The device according to claim [[]]1, wherein the pressure sensor and/or the temperature sensor and/or the mass flow sensor form a structural unit with the hydrocarbon sensor.

Allowable Subject Matter
Claims 1-5, 7-16 are allowed.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. -5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D. T./
Examiner, AU 3747

/PHUTTHIWAT WONGWIAN/           Supervisory Patent Examiner, Art Unit 3747